IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43224

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 698
                                                 )
        Plaintiff-Respondent,                    )   Filed: November 9, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
DEREK LOGAN PRANO,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
        Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Timothy Hansen, District Judge.

        Judgment of conviction and sentence; and order relinquishing jurisdiction,
        affirmed.

        Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                     Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
        Derek Logan Prano pleaded guilty to sexual battery of a minor child under sixteen or
seventeen years of age, Idaho Code § 18-1508A. In exchange for his guilty plea, additional
charges were dismissed. The district court imposed a unified fifteen-year sentence, with three
years determinate. The district court retained jurisdiction, and Prano was sent to participate in
the retained jurisdiction.
        After Prano completed the period of retained jurisdiction, the district court relinquished
jurisdiction. Prano appeals, claiming the district court erred by refusing to grant probation. He
also argues his sentence is excessive and constitutes an abuse of discretion.

                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Prano has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Prano also contends that his sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion. Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007).
       Prano argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Prano’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Prano’s sentence are
affirmed.




                                                   2